Order and judgment modified by strildng from each the words “ on the merits ” and by striking from the order the words “ Ordered, that no leave be granted to the plaintiff further to amend the complaint; and further,” and as so modified affirmed, with ten dollars costs and disbursements to appellant, with leave to plaintiff to plead anew within twenty days from the entry of the order herein. Allegations of obvious immorality are interminged with matters that may be deemed to be valid, and in the new pleading the objectionable matter may be eliminated. Young, Kapper and Tompkins, JJ., concur; Lazansky, P. J., and Hagarty, J., dissent and vote to affirm upon-the ground that the contract as pleaded involves the assumption of illegal obligations between the parties contrary to public policy. (Randolph v. Stokes, 125 App. Div. 679.)